Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Application
1.	The following is a Final Office Action in response to communication received on 9/19/2022.
Response to Amendment
2.	Applicant’s amendments to claims 1, 10, and 11 are acknowledged. 
Response to Arguments
3.	Based on Applicant’s amendments to the specification and Remarks see page 12, the previous objection to the drawings has been withdrawn. 
4.	On pages 12-13 of Remarks, Applicant argues that the claims do not recite an abstract idea  because the system is a very high speed function not capable of human function.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. The idea of collecting information and comparing it to a list or standard (like undesired or desired locations or placements) to determine whether or not to provide information (in this specific case advertising) is a function that a human operator could reasonably and practically perform.  For example an advertiser determining they do not want to advertise in Maryland when their list says based on previous data like purchases or complaints they should only advertise in North Carolina and New Hampshire. The fact that the claims recite limitations that a human operator could reasonably and practically perform being instead performed by (additional elements) computers, servers, networks, and the like to support various functions (see Remarks pages 12-13) merely recite additional limitations that are not indicative of integration to a practical application as detailed in the 101 rejection below.  For example (1) Adding the words “apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea or (2) generally linking the use of the judicial exception to the serving an advertisement from an advertiser on a publisher webpage through use of an intermediary like an advertising exchange environment or field of use, which are limitations previously found by the courts not to be enough to qualify as a practical application, therefore the Examiner respectfully disagrees. 
5.	On remarks page 13, Applicant’s arguments with respect to new capabilities and preemption are acknowledged.  It is noted that Applicant does not argue specifically want the new capabilities are and the claims have been still rejected under prior art as detailed in the Office Action below. However, in MPEP 2106.04 preemption is inherent to the two part framework of the Alice Corp decision and novel or newly discovered can still be considered judicial exceptions.  Therefore the Examiner respectfully disagrees with this argument. 
	MPEP 2106.04 Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception [R-10.2019](cited herein, emphasis added by the Examiner in bold to point to specific sections): 
	The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). This is because such a patent would "in practical effect [] be a patent on the [abstract idea, law of nature or natural phenomenon] itself." Benson, 409 U.S. at 71- 72, 175 USPQ at 676. The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1852) ("A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right."). 
	While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preeemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016).
	The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

6.	On Remarks pages 13-14, Applicant argues the following: “As such, Applicants submit that the subject matter of Applicants' claims 1-11 are not an "abstract idea" as envisioned by the Court in Alice Corp v. CLS Bank and other 35 U.S.C. 101 cases. Applicants request that the Examiner consider the intent of the Court in Alice Corp v. CLS Bank and other 35 U.S.C. 101 cases. Applicants remind the Examiner that, if the Examiner and the USPTO apply the abstract idea rejection to every case that is not 100% structural, then the "abstract idea" principle will swallow all of patent law. Therefore, the Examiner is respectfully requested to withdraw the rejection.” The Examiner has carefully considered and understands Applicant’s arguments however, the Examiner has applied current USPTO 101 Policy of the 2019 Revised Patent Subject Matter Eligibility “2019 PEG” to the pending claims.  Lacking any additional arguments as to why the Examiner’s analysis of the current pending claims in view the 2019 PEG is incorrect (other than those discussed above), the Examiner can only find the argument not persuasive. 
7.	Based on Applicant’s amendments and remarks on page 14, the Examiner has withdrawn the previous 112 second/b rejections. 
8.	On pages 14-16, Applicant argues the prior art rejection in view of the Applicant’s amendments.  Specifically on page 16 Applicant argues “ Further, Atherton does not "correlate text-based information extracted from a retrieved content asset associated with the user requested content with text-based content criteria associated with the proposed advertisement." Atherton simply compares URLs to make an ad placement decision. Nothing more.’  The Examiner has carefully considered Applicant’s arguments however the Examiner strongly disagrees.  
	Atherton et al. which is in the art of providing content quality controls to advertisers when placing display advertisements on a publishers website (see abstract) clearly teaches a web page may be crawled which can include text, images, video, photos etc. being captured (see paragraphs 0052 and 0057).  Atherton et al. goes to teach the above crawled information is used with a module (page level content categorization module) to determine by scanning or parsing content on a page to determine objectable content like keywords (See paragraphs 0046 and 0054-0055), which are used to assign grade tags to webpages (see paragraphs 0046, 0058-0059 and Table 1) which are used to provide ads (see paragraph 0046, 0059, 0061, 0063, and Table 1). 
	Therefore the Examiner respectfully disagrees that Atherton simply compares URLs to make an ad placement decision as argued above by Applicant.
9.	On pages 17-18 of Remarks, Applicant argues the crawling in Atherton is different than Applicant’s invention. As discussed above in section 8, Atherton et al. which is in art of providing content quality controls to advertisers when placing display advertisements on a publishers website (see abstract) clearly teaches a web page may be crawled which can include text, images, video, photos etc. being captured (see paragraphs 0052 and 0057).  Atherton et al. goes to teach using the above crawled information is used with a module (page level content categorization module) to determine by scanning or parsing content on a page to determine objectable content like keywords (See paragraphs 0046 and 0054-0055), which are used to assign grade tags to webpages (see paragraphs 0046, 0058-0059 and Table 1) which are used to provide ads (see paragraph 0046, 0059, 0061, 0063, and Table 1) . 
	Contrary to Applicant’s arguments as discussed above, Atherton clearly teaches “retrieving and processing a content asset to extract information therefrom wherein the
extracted information is then used for determining appropriateness.”   Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
10.	On pages 18-19 of Remarks, Applicant argues the dependent claims, however, the Examiner has explained why the arguments with respect to the independent claims are not persuasive above, therefore the Examiner respectfully disagrees with Applicant’s arguments. 
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) collecting information and comparing it to a list or standard (like undesired or desired locations or placements) to determine whether or not to provide information (in this specific case advertising) . 
	The idea of collecting information and comparing it to a list or standard (like undesired or desired locations or placements) to determine whether or not to provide information (in this specific case advertising) is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a mental process as well as a certain method of organizing human activities which are in the enumerated groupings abstract ideas, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of a practical application, in that the claims merely recite: 
	(1) Adding the words “apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims implementing the abstract idea on a computer or merely uses a computer as a tool to perform the abstract idea by recitations of computers, engines, and software running a computer to perform the functions (see claims 1-7, and 10-11)
	(2)  Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-11)
	And (3)  Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims: generally linking the use of the judicial exception to the serving an advertisement from an advertiser on a publisher webpage through use of an intermediary like an advertising exchange environment or field of use (see claims 1-11)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite limitations not indicative of inventive concept (“significantly more”) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims: 
	(1) automating mental tasks (see claims 1-11) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-11)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) electronically scanning or extracting data from a physical document (see claims 1-7 and 10-11)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)
	(d) crawling a webpage (see claims 1-7 and 10-11)
	- White et al. (United States Patent Application Publication Number: US 2010/0095208) paragraph 0090 “ Any suitable method known in the art may be used to identify any relevant elements of webpage 24, such as, but not limited to any suitable known DOM-crawling method, for example” 
	- Ratiner et al. (United States Patent Application Publication Number: US 2011/0258173) paragraph 0086 “ Web crawling (also known in the art as spidering) refers to any process that allows storing information relating to visited web page such as processes that allow storing of visited web pages and/or web pages’ links and optionally also statistical browsing information relating to each visited webpage such as search queries content leasing to the specific webpage in each visitation thereof, the number of visits, the average visiting time of the webpage etc”
	- French et al. (United States Patent Application Publication Number: US 2013/0125005) paragraph 0031 “ As is known in the art, the search engine index 328 may index information obtained by crawling webpages and other electronic documents” 
	(e) hashing and comparing hash identifiers to hash tables (see claims 8-9)
	- Perrone (United States Patent Application Publication Number: US 2007/0208442) paragraph 0144 “ With the master config created, the ObjectRegistry 1050 can now proceed to get an object properties map from the MasterConfiguration 1065, as well as an object reference policy ID from the HashMap 1070. (If this cannot be obtained, it will default to dedicated reference policy.) It will be understood by those skilled in the art hat the term HashMap refers to a manner of storing name-value pairs as in a software hash table. An object can be retrieved from the HashMap 1070 collection using an ID or string. In the case of a dedicated reference policy, the ObjectRegistry 1050 gets a class name from the HashMap 1070 and uses this to create a new application object. “ 
	- Dalia et al. (United States Patent Application Publication Number: US 2010/0121855) paragraph 0036 “Those of ordinary skill in the art and others will appreciate that hashing is the conversion of an identifier or key into a hash value, also called a bucket value, that identifies the location of the corresponding data in a data source (e.g., table, database, etc.). Hashing is typically accomplished by passing an identifier through a "hash function" to generate bucket or other hashed values. “
	- Smith et al. (United States Patent Application Publication Number: US 2010/0306315) paragraph 00415 “ as will be appreciated by those skilled in the a, a hash function is used to generate a small signature index key into the session records hash table by extracting data from the session id or using any other technique or algorithm that turns a session identifier into a fixed size numeric index into a hash table (hash value)”
	And (f) request including a URL (see claims 10-11) 
	- Itzhak (United States Patent Application Publication Number: US 2010/0057566) paragraph 0034 “Processor(s) 146 may operate web browser 170 (which itself may be executable code stored in memory) to load web page 160 on user computer 140 and to invoke code 180, which in turn calls server 110 to retrieve advertisement data 117 corresponding to a set of advertisements 190 to be displayed in web page 160 on user computer 140. Server 110 receives a request from user computer 140 to serve advertisements to be displayed on web page 160. The request may include any parameters or information, such as the number of advertisements, the IP address of the user viewing the page, information about the user's browser, geographic location of the user, descriptive information that describe the web page content 155 of web page 160, a customer ID, a user identification code, a security code, the URL of the web page, a list of keywords or metadata from web page 160 as is known in the art, and/or content from web page 160”
	- Zigmond et al. (United States Patent Application Publication Number: US 2009/0299816) paragraph 0030 “ The advertisement request may include a number of advertisements desired.  The advertisement request may also include content request information.  This information can include the content itself (e.g. age or other content document), a pointer to the content by way of a uniform resource locator  (“URL”), a category corresponding to the content or the content request (e.g., arts, business, computers, arts-movies, arts-music, etc.), part or all of the content request, content age, content type (e.g., text, graphics, video, audio, mixed media, etc.), geo-location information, etc.”
	- Stern et al. (United States Patent Application Publication Number: US 2015/0033331) paragraph 0061 “As shown by the double-headed arrow 201, browser 111 may contact website web server 121 and may request a webpage, e.g., using a URL as known in the art” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly more step as detailed above. 
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1, 4-5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (United States Patent Application Publication Number: US 2010/0293063) further in view of Stefik et al. (United States Patent Application Publication Number: US 2010/0058195). 

	As per claim 1, Atherton et al. teaches A programmatic advertising system, comprising: (see abstract, Examiner’s note: ad network system). 

	at least one computer implemented supply side platform configured to identify user requested content to be transmitted toward respective requesting user devices for presentation thereat, the user requested content having associated with it at least one advertising portion configured to enable presentation of advertising content provided by at least one computer implemented demand side platform; a computer implemented exchange, operably coupled to the at least one computer implemented supply side platform and the at least one computer implemented demand side platform, and configured to conduct automated auctions of advertising portions of identified requested content; and (see paragraphs 0005-0009, 0037, 0042, Figure 1,  and 0080-0082, Examiner’s note: an computer implemented ad system implemented by software running on a computer (see paragraphs 0080-0082), that works as an intermediary for placements of ads for advertisements from advertisers on publishers websites (see paragraphs 0005-0009, 0037, 0042, Figure 1)). 

	a computer implemented processing engine, configured for: (see paragraphs 0080-0082, Examiner’s note: software running on a computer performing functions). 

	processing the user requested content in accordance with a content identification mechanism to generate thereby a content identifier associated with the user requested content; comparing the generated content identifier to one or more lists of content identifiers associated with content categorized in accordance with criteria associated with a proposed advertisement; in response to the generated content identifier being included in a list of content identifiers associated with non-objectionable content, transmitting a message configured to enable presentation of the proposed advertisement with the user requested content; in response to the generated content identifier being included in a list of content identifiers associated with objectionable content, transmitting a message configured to prevent presentation of the proposed advertisement with the user requested content; and in response to the generated content identifier not being included in the non- objectionable content list or the objectionable content list, not providing ad content (see paragraphs 0065-0072, Examiner’s note: teaches the process of receiving an ad call, extracting information from the ad call like a URL, comparing the extracted information like the URL to determine if the website includes objectable or objectionable content to determine if the system can serve an advertisement and what advertisement it can serve). 
	and initiating a text-based correlation process to correlate text-based information extracted from a retrieved content asset associated with the user requested content with text-based content criteria associated with the proposed advertisement, the content asset when presented via a user device providing at least one of still image, video, and audio;  said text-based correlation process comprising, in response to a medium confidence correlation indicative of the user requested content comprising objectionable content, adding the generated content identifier to the objectionable content list and transmitting a message indicating that the proposed advertisement should not be presented with the user requested content; and said text-based correlation process comprising, in response to a medium confidence correlation indicative of the user requested content comprising non-objectionable content, adding the generated content identifier to the non-objectionable content list and transmitting a message indicating that the proposed advertisement may be presented with the user requested content (see Table 1, paragraphs 0046, 0049, 0052, 0055, 0057, and 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades.  Paragraphs 0057 and 0052 teach that the web page information collected by crawling for example includes at least text, images, video, and photos to grade webpage to serve ads, which is then analyzed like scanned by a module as shown in paragraphs 0046, 0052, and 0054).
	While Atherton et al. clearly teaches as discussed above receiving an ad call, comparing it to a test to determine if the site includes objectable content in order to serve ads, and crawling webpage data to determine if the text is appropriate or objectable to serve ads according to grades, Atherton et al. does not clearly teach making to determination of what a webpage includes (objectable or ok information) during a request or more specifically as found in the claim language of in response to the generated content identifier not being included in the non-objectable content item or the objectionable content list, initiating a text-based correlation process to correlate text-based information extracted from a the retrieved content asset associated with the user requested content with text-based content criteria associated with the proposed advertisement since Atherton et al. does such is done asynchronously to reduce latency (see paragraph 0056)
	However, Stefik which is in the art of indexing or crawling to determine topics and providing advertisements based on those topics (see Figures 4-6 and paragraph 0054) teaches making to determination of what a webpage includes (objectable or ok information) during a request or more specifically as found in the claim language in response to the generated content identifier not being included in the non-objectable content item or the objectionable content list, initiating a text-based correlation process to correlate text-based information extracted from a the retrieved content asset associated with the user requested content with text-based content criteria associated with the proposed advertisement (see Figures 4-6 and paragraph 0054, Examiner’s note: indexing in response to a browser view and providing ads that are contextually relevant to the crawling). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton et al. with the aforementioned teachings from Stefik et al. with the motivation of performing another known way to index and provide contextually relevant advertisements by being at the same time as the request (see Stefik see Figures 4-6 and paragraph 0054), when Atherton et al. teaches it indexes or crawls when needed and merely does it asynchronously to reduce latency (see paragraphs 0051-0052 and 0056)
	
	As per claim 4, Atherton teaches
	wherein the computer implemented processing engine is further configured to: (see paragraphs 0080-0082, Examiner’s note: software running on a computer performing functions).
	in response to a high confidence correlation indicative of the user requested content comprising objectionable content, adding the generated content identifier to the objectionable content list and terminating the text-based correlation process (see Table 1, paragraphs 0046, 0049, 0055, and 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades).
	As per claim 5, Atherton teaches
	wherein the computer implemented processing engine is further configured to: (see paragraphs 0080-0082, Examiner’s note: software running on a computer performing functions).
	in response to a high confidence correlation indicative of the user requested content comprising non-objectionable content, adding the generated content identifier to the non- objectionable content list and terminating the text-based correlation process  (see Table 1, paragraphs 0046, 0049, 0055, and 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades).
	 
	As per claim 7, Atherton teaches
	wherein the computer implemented processing engine is further configured to provide a sampling mechanism configured to extract from said content a plurality of predefined data elements and arrange the extracted data elements in a predefined manner to provide thereby said content identifier (see paragraphs 0065-0072, Examiner’s note: teaches the process of extracting an identifier from a URL to compare to a list to determine whether or not to provide ads).

	As per claim 10, Atherton teaches A method for use in a computer implemented advertisement placement apparatus configured to communicate with a server operable to selectively cause presentation at a user device of content assets and advertising assets, the method comprising: (see title, paragraphs 0005-0009, 0037, 0042, Figure 1,  and 0080-0082, Examiner’s note: a method for a computer implemented ad system implemented by software running on a computer (see paragraphs 0080-0082), that works as an intermediary for placements of ads for advertisements from advertisers on publishers websites in response to a request from a user’s browser (see paragraphs 0005-0009, 0037, 0042, 0065, Figure 1)).
	receiving, at the advertisement placement apparatus, a Uniform Resource Locator (URL) associated with a user requested content asset;  (see paragraphs 0065-0072, Examiner’s note: teaches the process of receiving an ad call, extracting information from the ad call like a URL, comparing the extracted information like the URL to determine if the website includes bad or objectionable content to determine if the system can serve an advertisement and what advertisement it can serve).
	the content asset when presented via a user device providing at least one of still image, video, and audio content (see paragraphs 0052 and 0057, Examiner’s note: teaches webpages can include text, images, video, photo etc.). 
	retrieving, via a network in communication with the advertisement placement apparatus, the user requested content asset via the respective URL; processing the retrieved content asset in accordance with a content identification mechanism to generate thereby a content identifier associated with the user requested content; 
comparing the generated content identifier to one or more lists of content identifiers associated with content categorized in accordance with criteria associated with the proposed advertisement; in response to the generated content identifier being included in a list of content identifiers associated with non-objectionable content, transmitting a message configured to enable presentation of the proposed advertisement with the user requested content; in response to the generated content identifier being included in a list of content identifiers associated with objectionable content, transmitting a message configured to prevent presentation of the proposed advertisement with the user requested content; and in response to the generated content identifier not being included in the non- objectionable content list or the objectionable content list, not providing ad content (see paragraphs 0065-0072, Examiner’s note: teaches the process of receiving an ad call, extracting information from the ad call like a URL, comparing the extracted information like the URL to determine if the website includes bad or objectionable content to determine if the system can serve an advertisement and what advertisement it can serve).
	And initiating a text-based correlation process to correlate text-based information extracted from the retrieved content asset with text-based content criteria associated with the proposed advertisement; said text-based correlation process comprising, in response to a medium confidence correlation indicative of the user requested content comprising objectionable content, adding the generated content identifier to the objectionable content list and transmitting a message indicating that the proposed advertisement should not be presented with the user requested content; and said text-based correlation process comprising, in response to a medium confidence correlation indicative of the user requested content comprising non-objectionable content, adding the generated content identifier to the non-objectionable content list and transmitting a message indicating that the proposed advertisement may be presented with the user requested content (see Table 1, paragraphs 0046, 0049, 0052, 0055, 0057, and 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades.  Paragraphs 0057 and 0052 teach that the web page information collected by crawling for example includes at least text, images, video, and photos to grade webpage to serve ads, which is then analyzed like scanned by a module as shown in paragraphs 0046, 0052, and 0054).
	While Atherton et al. clearly teaches as discussed above receiving an ad call, comparing it to a test to determine if the site includes objectable content in order to serve ads, and crawling webpage data to determine if the text is appropriate or objectable to serve ads according to grades, Atherton et al. does not clearly teach making to determination of what a webpage includes (objectable or ok information) during request  or more specifically as found in the claim language of in response to the generated content identifier not being included in the non-objectable content item or the objectionable content list, initiating a text-based correlation process to correlate text-based information extracted from the retrieved content asset with text-based content criteria associated with the proposed advertisement since Atherton et al. does such asynchronously to reduce latency (see paragraph 0056)
	However, Stefik which is in the art of indexing or crawling to determine topics and providing advertisements based on those topics (see Figures 4-6 and paragraph 0054) teaches making to determination of what a webpage includes (objectable or ok information) during request or more specifically as found in the claim language of in response to the generated content identifier not being included in the non-objectable content item or the objectionable content list, initiating a text-based correlation process to correlate text-based information extracted from the retrieved content asset with text-based content criteria associated with the proposed advertisement (see Figures 4-6 and paragraph 0054, Examiner’s note: indexing in response to a browser view and providing ads that are contextually relevant to the crawling). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton et al. with the aforementioned teachings from Stefik et al. with the motivation of performing another known way to index and provide contextually relevant advertisements by being at the same time as the request (see Stefik see Figures 4-6 and paragraph 0054), when Atherton et al. teaches it indexes or crawls when needed and merely does it asynchronously to reduce latency (see paragraphs 0051-0052 and 0056)
	As per claim 11, Atherton et al. teaches A tangible and non-transitory computer readable medium storing instructions which, when executed by a computing device, cause the computing device to perform a method of selectively causing presentation at a user device of content assets and advertising assets, the advertisement placement apparatus comprising a processor configured for: (see title, paragraphs 0005-0009, 0037, 0042, Figure 1,  and 0080-0082, Examiner’s note: a method for a computer implemented ad system implemented by software running on a computer (see paragraphs 0080-0082), that works as an intermediary for placements of ads for advertisements from advertisers on publishers websites in response to a request from a user’s browser (see paragraphs 0005-0009, 0037, 0042, 0065, Figure 1)).

	receiving, at the advertisement placement apparatus, a Uniform Resource Locator (URL) associated with a user requested content asset; (see paragraphs 0065-0072, Examiner’s note: teaches the process of receiving an ad call, extracting information from the ad call like a URL, comparing the extracted information like the URL to determine if the website includes objectable or objectionable content to determine if the system can serve an advertisement and what advertisement it can serve).
	the content asset when presented via a user device providing at least one of still image, video, and audio content (see paragraphs 0052 and 0057, Examiner’s note: teaches webpages can include text, images, video, photo etc.).
	 retrieving, via a network in communication with the advertisement placement apparatus, the user requested content asset via the respective URL; processing the retrieved content asset in accordance with a content identification mechanism to generate thereby a content identifier associated with the user requested content; comparing the generated content identifier to one or more lists of content identifiers associated with content categorized in accordance with criteria associated with the proposed advertisement; in response to the generated content identifier being included in a list of content identifiers associated with non-objectionable content, transmitting a message configured to enable presentation of the proposed advertisement with the user requested content; in response to the generated content identifier being included in a list of content identifiers associated with objectionable content, transmitting a message configured to prevent presentation of the proposed advertisement with the user requested content; and in response to the generated content identifier not being included in the non- objectionable content list or the objectionable content list, not providing ad content (see paragraphs 0065-0072, Examiner’s note: teaches the process of receiving an ad call, extracting information from the ad call like a URL, comparing the extracted information like the URL to determine if the website includes objectable or objectionable content to determine if the system can serve an advertisement and what advertisement it can serve).
	And initiating a text-based correlation process to correlate text-based information extracted from the retrieved content asset with text-based content criteria associated with the proposed advertisement; said text-based correlation process comprising, in response to a medium confidence correlation indicative of the user requested content comprising objectionable content, adding the generated content identifier to the objectionable content list and transmitting a message indicating that the proposed advertisement should not be presented with the user requested content; and said text-based correlation process comprising, in response to a medium confidence correlation indicative of the user requested content comprising non-objectionable content,  adding the generated content identifier to the non-objectionable content list and transmitting a message indicating that the proposed advertisement may be presented with the user requested content (see Table 1, paragraphs 0046, 0049, 0052, 0055, 0057, and 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades.  Paragraphs 0057 and 0052 teach that the web page information collected by crawling for example includes at least text, images, video, and photos to grade webpage to serve ads, which is then analyzed like scanned by a module as shown in paragraphs 0046, 0052, and 0054).
	While Atherton et al. clearly teaches as discussed above receiving an ad call, comparing it to a test to determine if the site includes objectable content in order to serve ads, and crawling webpage data to determine if the text is appropriate or objectable to serve ads according to grades, Atherton et al. does not clearly teach making to determination of what a webpage includes (objectable or ok information) during a request or more specifically as found in the claim language of in response to the generated content identifier not being included in the non-objectable content item or the objectionable content list, initiating a text-based correlation process to correlate text-based information extracted from the retrieved content asset with text-based content criteria associated with the proposed advertisement since Atherton et al. does such asynchronously to reduce latency (see paragraph 0056)
	However, Stefik which is in the art of indexing or crawling to determine topics and providing advertisements based on those topics (see Figures 4-6 and paragraph 0054) teaches making to determination of what a webpage includes (objectable or ok information) during request or more specifically as found in the claim language of in response to the generated content identifier not being included in the non-objectable content item or the objectionable content list, initiating a text-based correlation process to correlate text-based information extracted from the retrieved content asset with text-based content criteria associated with the proposed advertisement (see Figures 4-6 and paragraph 0054, Examiner’s note: indexing in response to a browser view and providing ads that are contextually relevant to the crawling). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton et al. with the aforementioned teachings from Stefik et al. with the motivation of performing another known way to index and provide contextually relevant advertisements by being at the same time as the request (see Stefik see Figures 4-6 and paragraph 0054), when Atherton et al. teaches it indexes or crawls when needed and merely does it asynchronously to reduce latency (see paragraphs 0051-0052 and 0056)

16.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (United States Patent Application Publication Number: US 2010/0293063) further in view of Stefik et al. (United States Patent Application Publication Number: US 2010/0058195) further in view of Stern et al. (United States Patent Application Publication Number: US 2002/0052928). 

	As per claim 2, Atherton teaches 
	wherein the computer implemented processing engine is further configured to: (see paragraphs 0080-0082, Examiner’s note: software running on a computer performing functions).
	in response to the text-based correlation process failing to achieve a medium confidence correlation, transmitting a message indicating that the proposed advertisement should not be presented with the user requested content (see Table 1, paragraphs 0046, 0049, 0055, 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades.  Further teaches if information cannot be verified or determined not providing an ad).
	While Atherton in view of Stefik et al. clearly teaches steps to reduce latency (see paragraph 0056), Atherton in view of Stefik et al does not expressly teach limiting your decision to a specific amount of time to make a decision or more specifically as recited in the claims within a predefined period of time. 
	However, Stern et al. which is in the art of collecting information from websites through crawling (see title and paragraphs 0223-0225) teaches limiting your decision to a specific amount of time to make a decision or more specifically as recited in the claims within a predefined period of time (see paragraphs 0223-0225, Examiner’s note: timeout events for crawling). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton in view of Stefik et al. with the aforementioned teachings from Stern et al. with the modification of providing a way to use a common computing feature of a timeout to avoid a computing function from getting stuck indefinitely trying to perform a function (see Stern et al. paragraphs 0223-0225), when making a determination and making further determinations based on that previous determination in order to perform the computing functions of Atherton (see paragraphs 0065-0072) as well as performing tasks to reduce overall system latency are both known (see paragraph 0056). 

17.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (United States Patent Application Publication Number: US 2010/0293063) further in view of Stefik et al. (United States Patent Application Publication Number: US 2010/0058195) further in view of Bernard et al. (United States Patent Application Publication Number: US 2009/0187480).  

	As per claim 3, Atherton teaches
	wherein the computer implemented processing engine is further configured to: (see paragraphs 0080-0082, Examiner’s note: software running on a computer performing functions).
	in response to the text-based correlation process failing to achieve a medium confidence correlation, transmitting a message indicating that the proposed advertisement may not be presented with the user requested content (see Table 1, paragraphs 0046, 0049, 0055, 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades).
	While Atherton in view of Stefik et al clearly teaches steps to reduce latency (see paragraph 0056), Atherton in view of Stefik et al does not expressly teach limiting your decision to a specific amount of time to make a decision and then serving an ad or more specifically as recited in the claims within a predefined period of time and indicating that the proposed advertisement may be presented. 
	However, Bernard which is in the art of providing advertising (see abstract) teaches limiting your decision to a specific amount of time to make a decision and then serving an ad or more specifically as recited in the claims within a predefined period of time and indicating that the proposed advertisement may be presented (see paragraph 0051, Examiner’s note: in response to a timeout providing default advertising). 
	
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton in view of Stefik et al. with the aforementioned teachings from Bernard with the modification of providing a way to use a common computing feature of a timeout to avoid a computing function from getting stuck indefinitely trying to perform a function (see Bernard paragraph 0051) and providing a user with some type of content as a result of that analysis (See Bernard paragraph 0051), when making a determination and making further determinations based on that previous determination in order to perform the computing functions of Atherton and providing public service announcement (PSA) content (e.g. another ad) when a determination is not favorable to the advertiser’s advertisement being served (see paragraphs 0065-0072) as well as performing tasks to reduce overall system latency are both known (see paragraph 0056). 

18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (United States Patent Application Publication Number: US 2010/0293063) further in view of Stefik et al. (United States Patent Application Publication Number: US 2010/0058195) further in view of Stern et al. (United States Patent Application Publication Number: US 2002/0052928) further in view of Mohan (United States Patent Number: US 10,176,500). 

	As per claim 6, Atherton teaches
	wherein the computer implemented processing engine is further configured to: (see paragraphs 0080-0082, Examiner’s note: software running on a computer performing functions).
	in response to the text-based correlation failing to achieve a high confidence correlation deciding whether or not to provide ads (see Table 1, paragraphs 0046, 0049, 0055, 0058, Examiner’s note: teaches correlating gathered information about pages to grades to serve ads, where different ads can be served by different grades).
	While Atherton in view of Steflik clearly teaches webpages include both text and images (see paragraph 0052), Atherton in view of Steflik does not expressly teach (1) limiting your decision to a specific amount of time to make a decision and making a decision based on that time or more specifically as recited in the claims within a second predefined period of time and (2) comparing images to determine objectable content or more specifically as recited in the claims initiating a non-text correlating process to correlate non-text-based information extracted from the retrieved content asset with non-text-based content criteria associated with the proposed advertisement.
	However, Stern et al. which is in the art of collecting information from websites through crawling (see title and paragraphs 0223-0225) teaches (1) limiting your decision to a specific amount of time to make a decision and making a decision based on that time or more specifically as recited in the claims within a second predefined period of time (see paragraphs 0223-0225, Examiner’s note: timeout events for crawling). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton in view of Stefik et al. in view of Stern with the aforementioned teachings from Stern et al. with the modification of providing a way to use a common computing feature of a timeout to avoid a computing function from getting stuck indefinitely trying to perform a function (see Stern et al. paragraphs 0223-0225), when making a determination and making further determinations based on that previous determination in order to perform the computing functions of Atherton (see paragraphs 0065-0072) as well as performing tasks to reduce overall system latency are both known (see paragraph 0056). 
	Atherton in view of Steflik in view of Stern does not expressly teach (2) comparing images to determine objectable content or more specifically as recited in the claims initiating a non-text correlating process to correlate non-text-based information extracted from the retrieved content asset with non-text-based content criteria associated with the proposed advertisement
	However, Mohan which is in the art of classifying content to provide advertisements based on that content (see abstract, column 6 lines 1-3, column 7 lines 20-40, and column 1 lines 10-25) teaches (2) comparing images to determine objectable content or more specifically as recited in the claims initiating a non-text correlating process to correlate non-text-based information extracted from the retrieved content asset with non-text-based content criteria associated with the proposed advertisement (see abstract, column 6 lines 1-3, column 7 lines 20-40, column 3 lines 20-30, and column 1 lines 10-25, Examiner’s note: performing image recognition of the webpage content to determine whether or not to provide an advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton in view of Stefik et al. in view of Stern et al. with the aforementioned teachings from Mohan with the motivation of providing a way to analyze images to determine objectable or appropriate content for advertising (see Mohan abstract, column 6 lines 1-3, column 7 lines 20-40, column 3 lines 20-30, and column 1 lines 10-25), when webpages including images is known (see Atherton paragraphs 0052)

19.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (United States Patent Application Publication Number: US 2010/0293063) further in view of Stefik et al. (United States Patent Application Publication Number: US 2010/0058195) further in view of Dalia et al. (United States Patent Application Publication Number: US 2010/0121855). 
	As per claim 8, Atherton teaches
	wherein comparing the generated content identifier to one or more lists of categorized content identifiers comprises comparing the content identifier to respective one or more tables formed using categorized content identifiers (see paragraphs 0065-0072, Examiner’s note: teaches the process of extracting an identifier from a URL to compare to a list to determine whether or not to provide ads).
	Atherton in view of Stefik does not expressly teach hashing or more specifically as recited in the claims hashing the content identifier to respective one or more hash tables formed using categorized content identifiers.
	However, Dalia which is in the art of providing access to online content in a configurable and efficient manner (see paragraphs 0003-0005) teaches hashing or more specifically as recited in the claims hashing the content identifier to respective one or more hash tables formed using categorized content identifiers (see paragraph 0036 “Those of ordinary skill in the art and others will appreciate that hashing is the conversion of an identifier or key into a hash value, also called a bucket value, that identifies the location of the corresponding data in a data source (e.g., table, database, etc.). Hashing is typically accomplished by passing an identifier through a "hash function" to generate bucket or other hashed values). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton in view of Stefik with the aforementioned teachings from Dalia with the motivation of a providing a known way to identify the location of data (see Dalia paragraph 0036), when using an identifier to identify corresponding online information is known (see Atherton paragraphs 0065-0072). 
	As per claim 9, Atherton teaches
	wherein said tables are generated in accordance with brand specific placement criteria (see paragraphs 0070-0073, 0053, 0061, and 0049, Examiner’s note: whether or not an ad is served is based on in part saved advertiser information, expectations, or constraints). 
	Atherton does not expressly teach hashing or more specifically as recited in the claims hash tables
	However, Dalia which is in the art of providing access to online content in a configurable and efficient manner (see paragraphs 0003-0005) teaches hashing or more specifically as recited in the claims hash tables (see paragraph 0036 “Those of ordinary skill in the art and others will appreciate that hashing is the conversion of an identifier or key into a hash value, also called a bucket value, that identifies the location of the corresponding data in a data source (e.g., table, database, etc.). Hashing is typically accomplished by passing an identifier through a "hash function" to generate bucket or other hashed values). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Atherton in view of Stefik in view of Dalia with the aforementioned teachings from Dalia with the motivation of a providing a known way to identify the location of data (see Dalia paragraph 0036), when using an identifier to identify corresponding online information is known (see Atherton paragraphs 0065-0072). 
Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	-	Axe et al. (United States Patent Number: US 8,239,263) teaches identifying or blocking ads such as document specific competitive ads (see title and abstract) 
	-	Bartels et al. (United States Patent Application Publication Number: US 2007/0204223) teaches receiving a webpage, identifying unwanted content and replacing it (see Figure 3)
	- Williams et al. (United States Patent Application Publication Number: US 2008/0209552) teaches identifying potentially offending content on webpages (see abstract) 
	- Zeng et al. (United States Patent Application Publication Number: US 2008/0300971) teaches classifying a document as including appropriate or inappropriate data for advertising (see abstract) 
	- Lucash (United States Patent Number: US 9,159,067) teaches identifying a webpage as inappropriate for advertisements (see abstract) 
	- Chan et al. (United States Patent Number: US 7,996,753) teaches storing image information related to images according to image processing techniques (see claims 9-10)
	- Oliver (United States Patent Application Publication Number: US 2008/0131005) paragraph 0024 “ The antispam engine 320 may comprise computer-readable program code for identifying spam emails or other data with inappropriate content, which may comprise text that includes one or more words and phrases identified in the expressions 322. The antispam engine 320 may be configured to extract an image 323 from an email 324, use the OCR module 321 to extract text from the image 323, and process the extracted text output to determine if the image 323 includes inappropriate content, such as an expression 322. For example, the antispam engine 320 may be configured to determine if one or more expressions in the expressions 322 are present in the extracted text. The antispam engine 320 may also be configured to directly process the image 323, without having to extract text from the image 323, to determine whether or not the image 323 includes inappropriate content.  For example, the antispam engine 320 may directly compare the expressions 322 to sections of the image 323. The antispam engine 320 may deem emails 324 with inappropriate content as spam.”
	- Harwell et al. (United States Patent Application Publication Number: US 2012/0192225) paragraph 0077 “Video content stored on the web content server 210, the television content server 216, or another database can be reviewed using an administrator server 218. The video content can be reviewed for inappropriate content and/or for evaluation (e.g., for inclusion in a particular segment of linear programming). In some implementations, the review can be at least partially automated using an automated review server 236, which can be included as part of the CCDS 202 or hosted on a third party server. The automated review server 236, for example, can scan the video frames and accompanying audio data to compare the video and audio against databases of pornographic material, profanity, or other inappropriate material to identify similarities” 
	-White et al. (United States Patent Application Publication Number: US 2012/0224769) paragraph 0018 “Shown in FIG. 1 is the process for visual image detection. This method can be performed on a computer readable medium from a web based portal. The process can scan for specific images including nudity, trademarks, copyrighted material, and textual material in an image format. The process increases the efficiency off scanning images for inappropriate material and/or infringing content.  The first step is querying the image database 110, inputting images” 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621